Citation Nr: 0010049	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision denied 
service connection for left ear hearing loss.

This case was previously before the Board in June 1998 when 
it was determined that the issue of entitlement to service 
connection for left ear hearing loss had not been properly 
appealed and the Board was without jurisdiction on this 
issue.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In June 1999, the Court vacated the Board's 
decision with regard to this issue, finding that the appeal 
of the RO's June 1998 decision had been properly perfected to 
the Board, and the case was remanded to the Board for further 
review.

The Board also notes that during the course of this appeal, 
the veteran has changed representatives and is now being 
represented by private counsel.


FINDINGS OF FACT

1.  The veteran has testified to exposure to acoustic trauma 
in service. 

2.  The veteran has left ear hearing loss.

3.  A July 1999 private medical opinion links the veteran's 
current left ear hearing loss to exposure to acoustic trauma 
in service.



CONCLUSION OF LAW

The claim of entitlement to service connection for left ear 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

On the veteran's induction examination at entry into service 
in March 1943, he gave a history of being "hard of hearing" 
as a result of a bilateral simple mastoidectomy 12 years 
earlier.  His left ear hearing was 15/15 as tested by 
whispered voice.  Treatment records during service show that 
in September 1943, his left ear hearing was tested as 20/20 
on whispered voice.  In October 1944, his left ear was tested 
at 20/15 and the following history was noted regarding his 
hearing:  "During childhood had bilateral mastoidectomy 
[and] lateral sinus thrombosis on the left side.  [He] has 
always been deaf in the right ear - otherwise negative."

In his separation examination in February 1946, the veteran 
was noted to have defective hearing of 2 years duration which 
it was noted did not exist prior to service, was not 
aggravated by active service, and was incurred in military 
service.  Hearing as measured by whispered voice was 10/15 on 
the left.
In a March 1946 rating decision, the veteran was granted 
service connection for "OTITIS MEDIA, CHRONIC, RECURRENT, 
SUPPURATIVE, HEARING ACUITY RIGHT 2/20 LEFT 20/20."  In the 
letter notifying him of his grant of service connection, the 
listed condition was "Otitis Media."

On July 1947 VA compensation and pension examination, the 
veteran's left ear hearing was tested at 15/15 whispered 
voice and 20/20 spoken voice.  In a January 1948 rating 
decision, the RO identified the issue as "DEFECTIVE HEARING, 
MIXED TYPE, RIGHT DUE TO MASTOIDITIS . . ."

In a July 1948 report of aural rehabilitation, the examiner 
noted a hearing loss in the left ear of 8 dB or 15.9%.  His 
hearing on controlled spoken voice was 20 feet on the left.  

On June 1994 VA audio examination, the veteran was noted to 
have moderate to severe sensorineural hearing loss in the 
left ear with 80 percent discrimination of speech.  Hearing 
aids were recommended.  

In August 1997, the veteran provided testimony in a personal 
hearing before a hearing officer at the RO.  He recounted his 
history of mastoidectomy in both ears and treatment in 
service for moisture in his ears.  He also indicated that he 
worked in a dental clinic while serving in the Army Air 
Corps, and during this time he was exposed to aircraft noise.  
During service, when his hearing was tested, he stated that 
it was always "spoken words."  He was not given 
audiological examinations until testing by VA after 
discharge.  He was offered hearing aids for both ears, but he 
refused them until about 5 or 6 years after service when the 
technology had improved.

A July 1999 letter of medical opinion from H. Pollock, MD, 
whose letterhead identifies his practice as 
"Otolaryngology," includes a very detailed and thorough 
review of the veteran's medical history including his reports 
of physical examination at induction and separation from 
active service, and separate reports of audiological 
examination.  He also indicated that an audiogram had been 
performed in his office in July 1999 which showed "a left 
mild sensori-neural hearing loss from 250 Hz through 1000 Hz 
with moderate to severe hearing loss between 1500 Hz and 8000 
Hz.  His conclusions were as follows: 

In my opinion the hearing loss in [the 
veteran's] left ear is most likely 
primarily service related (acoustic 
trauma).  One cannot exclude a component 
of the hearing loss which may be due to a 
late effect of chronic mastoiditis.  I 
think that this is unlikely to be a 
significant cause of hearing loss because 
he has no evidence of continued chronic 
infection in the left ear now and was 
deemed to have normal hearing in his left 
ear when he was inducted.

In arguments submitted to the Board in November 1999, the 
veteran's representative included a waiver of prior 
consideration of Dr. Pollock's statement by the RO.  The 
representative also argued that the claim was well grounded 
and should be remanded to the RO for a new examination and 
opinion of the veteran's left ear hearing loss.  

The Board finds that the veteran has met the three 
requirements for establishing a well grounded claim for 
service connection for left ear hearing loss on a direct 
basis.  He has testified to exposure to acoustic trauma in 
service, and a private medical opinion shows a current 
diagnosis of left mild sensorineural hearing loss which is in 
the examiner's opinion "most likely primarily service 
related (acoustic trauma)."  Therefore, the veteran has 
presented a well-grounded claim for service connection for 
left ear hearing loss, and to this extent only the appeal is 
granted.


ORDER

The claim of entitlement to service connection for left ear 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
left ear hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

While the Board accepts the opinion of Dr. Pollock regarding 
the etiology of the veteran's left ear hearing loss to the 
extent that it renders the veteran's claim well grounded, it 
is unclear from the medical evidence whether the current 
diagnosis of left ear sensorineural hearing loss is actually 
related to acoustic trauma in service.  The Court has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  Accordingly, an examination to determine the 
etiology of the veteran's left ear hearing loss is indicated.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The veteran should be examined by an 
otolaryngologist to determine the etiology 
of his left ear hearing loss.  Any 
necessary tests or studies should be 
conducted.  The claims folder, including a 
copy of this REMAND, must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
examiner is specifically requested to 
review the veteran's medical history and 
give an opinion on the following 
questions:

A.  Did the veteran have left ear 
hearing loss upon separation from 
service?

B.  Is it at least as likely as not 
that the veteran's left ear hearing 
loss is related to acoustic trauma in 
service?

C.  Is there any relationship between 
the aggravation that occurred in the 
veteran's right ear hearing loss in 
service, and the development of left 
ear hearing loss?

The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development is completed, then review the 
claim.  

If the claim remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran needs to take no action until he is notified.  The 
purpose of this REMAND is assist the veteran.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



